Citation Nr: 0737820	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had active service from June 1967 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2005 the veteran withdrew his request for a 
hearing before the Board.

The appeal with respect to the issues listed above was 
remanded in October 2005 for additional development of the 
record.

The issue of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  GERD was not manifest in service and is unrelated to the 
veteran's service.

2.  Hypertension was not manifest in service and is unrelated 
to the veteran's service, and cardiovascular disease was not 
manifest within one year of discharge.  

3.  Degenerative joint disease of the right shoulder was not 
manifest in service or within one year of discharge, and is 
unrelated to the veteran's service.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.  

An April 2003 letter apprised the veteran of VA's duty to 
assist him in obtaining evidence supportive of his claim.  He 
was advised of the evidence necessary to support a claim of 
entitlement to service connection.  He was also told what the 
RO had done to assist him with his claim.

A letter dated in November 2005 asked the veteran to complete 
an authorization so that outstanding private records could be 
obtained.  

A March 2006 letter described the development undertaken by 
the RO.  The evidence necessary to support a claim for 
service connection was discussed.  The evidence of record was 
listed.  The veteran was told how VA would assist him in 
obtaining evidence.  

A December 2006 letter described the manner in which VA 
determines disability ratings and effective dates.

A March 2007 letter listed the evidence of record and told 
the veteran how VA would assist him in obtaining outstanding 
evidence.  He was asked to submit or identify further 
pertinent evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.  To the extent that he 
reports that he wore packs during service, the Board accepts 
that he wore equipment during service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be presumed for certain chronic 
disorders such as arthritis that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).



	GERD

The veteran's service medical records are negative for any 
diagnosis or abnormal finding pertaining to his 
gastrointestinal system.  At his induction physical 
examination, the veteran reported indigestion but no 
medication usage.  On discharge examination in March 1969, he 
denied stomach or intestinal trouble.  He was examined and 
found to be clinically normal, and qualified for discharge.  

An August 2002 letter from Dr. K. indicates that the veteran 
had been her patient since December 2001.  Dr. K. noted that 
the veteran had presented with complaints of reflux and that 
blood analysis revealed an elevated H. Pylori IGG antibody.  

In November 2002 the veteran indicated his belief that his 
stomach disorder was caused by contracting H. Pylori in 
Vietnam.  He stated that he had suffered from heartburn since 
1968.  

On VA examination in February 2007, the veteran reported that 
he had problems with heartburn in 1969 and had taken Tums for 
years.  The examiner noted that testing revealed infection 
with H. Pylori and changes suggestive of Barrett's esophagus.  
The examiner noted that the veteran had reported indigestion 
at induction but that he made no mention of indigestion at 
discharge.  Upon physical examination, the diagnosis was 
GERD, symptoms controlled with medication.  The examiner 
concluded that it was unlikely that there was any 
relationship between the veteran's GERD and service.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that service connection for GERD is not 
warranted.  While the veteran currently asserts that he has 
suffered from heartburn since service, the first diagnosis 
pertaining to his gastrointestinal system dates to December 
2001.  The Board has considered the veteran's report of 
symptoms since service and notes that the veteran is 
competent to report such symptoms.  The Court has noted that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  However, the Court has also 
noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the assertions of symptoms during service are 
unsupported by contemporaneous records, are in conflict with 
post service treatment records, and are not reliable. As 
noted previously, the veteran denied stomach or intestinal 
trouble on discharge examination in 1969.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service. The record does not 
contain evidence which relates the veteran's GERD to any 
injury or disease in service.  The Board has considered the 
veteran's argument that his GERD began in service or is 
otherwise related to service.  However, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the 
competent evidence clearly establishes that the post service 
diagnosis is not related to service.  As noted above, service 
connection is granted for a disability resulting from in-
service disease or injury.  Absent reliable evidence relating 
GERD to service, the claim of entitlement to service 
connection must be denied.

	Hypertension

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
cardiovascular system.  On discharge examination in March 
1969, he denied high blood pressure.  He was examined and 
found to be clinically normal, and qualified for discharge.  
Pressure was 120/80.

A February 2000 record of treatment by C.A., M.D. notes 
essential hypertension.

Records of treatment by L.F.K., M.D indicate an assessment of 
hypertension in December 2001.  Subsequent records also note 
hypertension.

In a July 2003 statement the veteran indicated that he had 
high blood pressure after service that made it difficult for 
him to get a job.  

On VA examination in February 2007, the veteran reported 
having been diagnosed with hypertension approximately 15 
years previously.  The examiner noted that the veteran was on 
medication with no side effects.  The diagnosis was essential 
hypertension.  The examiner concluded that based on review of 
the service medical records and the claims folder, it was 
unlikely that there was a relationship between the veteran's 
hypertension and service.

The Board has reviewed the evidence regarding this claim and 
has concluded that service connection is not warranted.  
Hypertension was not diagnosed during service or at 
discharge.  Upon discharge examination in 1969 the veteran 
denied high blood pressure.  Essential hypertension is first 
noted in the record in February 2000.  At his February 2007 
VA examination, the veteran reported that he had been treated 
for hypertension for 15 years.  Even if the Board was to 
accept a date 15 years prior to the 2007 examination as the 
date of onset of the veteran's hypertension, such date 
remains remote to the veteran's 1969 discharge from service.  
Essentially, the evidence fails to support onset of 
hypertension during service or any relationship of the 
veteran's hypertension to service.  In fact, the VA examiner 
opined that it was unlikely that there was a relationship 
between the veteran's hypertension and service

The Board has considered the veteran's arguments that this 
disability is related to carrying a heavy pack in service.  
However, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Rather, the most probative evidence establishes hypertension 
is unrelated to service.  The veteran's assertions of a link 
to service are not persuasive.  The Board has been presented 
with normal records at service discharge and a remarkable 
lack of credible evidence of pathology or treatment in 
proximity to service or within many years of separation.  The 
Board finds the negative and silent record to be far more 
probative than the veteran's remote, unsupported assertions.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hypertension.



	Right Shoulder

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
right shoulder.  On discharge examination in March 1969, he 
denied painful or trick shoulder.  He was examined and found 
to be clinically normal, and qualified for discharge.  

In his July 2003 substantive appeal, the veteran asserted 
that degenerative joint disease of the right shoulder was 
caused by carrying a heavy pack in Vietnam.  He stated that 
he had stopped working as a diesel mechanic due in part to 
his painful shoulder.

A VA orthopedic examination was conducted in January 2007.  
The examiner noted that review of the claims folder revealed 
nothing to indicate a specific injury or treatment in 
service.  The veteran reported pain in his right shoulder 
since some time in the 1970s.  He indicated that he had 
worked as a diesel mechanic for many years and was employed 
as a supervisor of other diesel mechanics.  Upon examination, 
the diagnosis was impingement syndrome of the right shoulder 
secondary to bone spur.  The examiner concluded that it was 
less likely that not related to carrying a pack in service or 
any known service incident.

The Board has also concluded that service connection is not 
warranted for a right shoulder disability.  In this regard, 
the Board notes that there is no evidence of an injury or 
disease related to the right shoulder in service.  Rather, 
the first evidence of the veteran's right shoulder problems 
dates to many years after service.  Moreover, the January 
2007 VA examiner concluded that it was less likely than not 
that the veteran's impingement syndrome of the right shoulder 
was related to carrying a pack in service or any other known 
service incident.  

In summary, the evidence establishes a remote, post-service 
onset of the veteran's right shoulder disability.  The Board 
has considered the veteran's arguments that this disability 
is related to carrying a heavy pack in service.  However, he 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, 
the most probative evidence establishes that the veteran's 
right shoulder disability is unrelated to service.  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between the veteran's 
right shoulder disability and service.  The veteran's 
assertions of a link to service are not persuasive.  
Furthermore, the Board is presented with normal records at 
service discharge and a remarkable lack of credible evidence 
of pathology or treatment in proximity to service or within 
many years of separation.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions.  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right shoulder disability.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for degenerative joint 
disease of the right shoulder is denied.


REMAND

In its October 2005 remand, the Board determined that an 
additional VA audiological opinion was required.  The AOJ 
subsequently scheduled an examination in June 2007.  A report 
from the Medical Administration Service (MAS) indicates that 
the veteran withdrew his claim and that the examination had 
been canceled.  There is no explanation associated with the 
MAS report.  

A July 2007 deferred rating decision indicates that further 
development was necessary, noting that the MAS report showed 
that the veteran had withdrawn his claim.  The deferred 
rating decision directed that the veteran must be contacted 
to determine whether he had withdrawn his claim for hearing 
loss disability and tinnitus, or whether he was willing to 
report for an examination.  The Board agrees.  However, there 
is no indication in the record that the veteran was contacted 
regarding these questions.  As such, these issues must be 
returned to the AOJ for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and inquire 
whether he wishes to withdraw his claims 
of entitlement to service connection for 
bilateral hearing los disability and 
tinnitus.  If so, the contact should be 
adequately documented.

2.  If the AOJ is unable to document a 
withdrawal, then there should be 
compliance with the prior Remand.  The 
file should be sent to the examiner who 
conducted the prior evaluation if 
available (if not available another 
examiner).  After a review of the file, 
the examiner should determine whether 
hearing loss or tinnitus is related to 
service.  A rationale should be provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


